NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAR 07 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ASTRONICS ADVANCED                               No. 12-35820
ELECTRONICS SYSTEMS CORP.,
                                                 D.C. No. 2:12-cv-00776-JCC
              Petitioner - Appellant,

  v.                                             MEMORANDUM*

LUFTHANSA TECHNIK AG,

              Respondent - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                  John C. Coughenour, District Judge, Presiding

                      Argued and Submitted February 7, 2014
                               Seattle, Washington

Before: GOULD and CHRISTEN, Circuit Judges, and KOBAYASHI, District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Leslie E. Kobayashi, District Judge for the U.S.
District Court for the District of Hawaii, sitting by designation.
      Astronics Advanced Electronic Systems Corporation (AES) filed a petition

under 28 U.S.C. § 1782 in the Western District of Washington seeking discovery

from Lufthansa Technik AG (Lufthansa) for use in a court proceeding in

Mannheim, Germany. The district court expressed doubt that Lufthansa could be

“found” in the Western District of Washington within the meaning of § 1782,

concluded that § 1782 did not authorize the district court to compel the production

of documents located outside the United States, and declined to exercise its

discretion to compel discovery. AES appeals.

      “[O]rders made pursuant to § 1782 are final, and thus appealable under 28

U.S.C. § 1291.” In re Letters Rogatory from the Tokyo Dist. Prosecutor's Office,

Tokyo, Japan, 16 F.3d 1016, 1018 n.1 (9th Cir.1994). We review the district

court’s interpretation of § 1782 de novo. U.S. v. Sealed 1, Letter of Request for

Legal Assistance from the Deputy Prosecutor Gen. of the Russian Fed’n, 235 F.3d

1200, 1203 (9th Cir. 2000). But we review the district court’s decision not to

honor a request for assistance under § 1782 for abuse of discretion. Four Pillars

Enters. Co., v. Avery Dennison Corp., 308 F.3d 1075, 1078 (9th Cir. 2002).

      We begin by noting that the district court had personal jurisdiction over the

parties to adjudicate the § 1782 petition. Having consented to the district court’s

authority to compel discovery for use in the Mannheim proceeding by filing its

                                          2
own § 1782 motion in the Western District of Washington, Lufthansa sufficiently

availed itself of the benefits of the forum to establish the district court’s

jurisdiction to adjudicate AES’s § 1782 request. See Yahoo! Inc. v. La Ligue

Contra Le Racisme Et L’Antisemitisme, 433 F.3d 1199, 1205–06 (9th Cir. 2006)

(en banc) (per curiam) (laying out three-prong test for specific jurisdiction). In any

case, Lufthansa does not argue on appeal that the district court erred by reaching

the merits of the petition or that the case should be dismissed for lack of

jurisdiction. It has therefore waived any objection to the district court’s personal

jurisdiction in this case. See Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites

de Guinee, 456 U.S. 694, 703 (1982) (“Because the requirement of personal

jurisdiction represents first of all an individual right, it can, like other such rights,

be waived.”).

       “The courts have stressed that, even if [the absolute requirements of § 1782]

are met, a district court still retains the discretion to deny a request.” In re

Premises Located at 840 140th Ave. NE, Bellevue, Wash., 634 F.3d 557, 563 (9th

Cir. 2011). In this case, many or all of the documents AES seeks are located in

Germany, where the Mannheim action is pending. Of particular interest to AES is

a licensing agreement between Lufthansa and a third party. AES sought discovery

of this license in the German court and was denied because the German court

                                             3
deemed it irrelevant. We agree with the district court that “[t]he German courts are

best situated to adjudicate any dispute as to discovery of those documents, and any

order of this Court granting discovery of documents located in Germany would

conflict with the Mannheim court.” AES argues that it should have been granted

discovery under § 1782 because Lufthansa’s § 1782 petition was granted by the

same court. But, unlike the discovery requested by AES, the German court has not

previously denied the discovery requested by Lufthansa. The district court did not

abuse its discretion by denying AES’s § 1782 petition. See Intel Corp. v.

Advanced Micro Devices, Inc., 542 U.S. 241, 264–65 (2004) (listing factors to

consider when determining whether § 1782 petition should be granted).

      Because the district court did not abuse its discretion by denying discovery

in this case, we need not rule on whether Lufthansa can be “found” in the Western

District of Washington within the meaning of § 1782 or whether § 1782 can ever

support discovery of materials outside the United States.

      We AFFIRM the judgment of the district court.




                                         4